IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

CONNIE THOMPSON,                           NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
      Appellant,                           DISPOSITION THEREOF IF FILED

v.                                         CASE NO. 1D15-2571

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 3, 2016.

An appeal from the Circuit Court for Clay County.
John H. Skinner, Judge.

Nancy A. Daniels, Public Defender, and L. Allen Beard, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Robert Lee, Assistant Attorney General, and
Matthew Pavese, Assistant Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, WINOKUR, and WINSOR, JJ., CONCUR.